DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 5/10/22.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-23 are currently pending.
Claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-23 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claims 1, 8, 15, the limitation “wherein the refueling device is configured to send, to a payment network, the identifier of the vehicle and a request to authorize payment for fuel based on the refueling information” is outside the scope of the claimed invention and is not given patentable weight. Specifically, the claimed invention is claimed in the perspective of the computing device associated with a vehicle. The refueling device is outside the scope of the computing device associated with a vehicle.
Response to Arguments	
Claim Interpretation
Applicant’s arguments with respect to claim(s) 1, 8, 15 have been fully considered but are not persuasive. The claim interpretation statement is maintained.
Applicant is silent regarding the arguments presented in the Non-final Rejection filed 3/17/22. Applicant’s Remarks p9.
Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1-2, 4-9, 11-16, 18-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.	


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 12-13, 15-16, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over WIPO Patent Application No. 2017/223039 to Sahota in view of United States Patent Application Publication No. 20170148113 to Yasko, United States Patent Application Publication No. 2014/0188730 to Murgai, and United States Patent Application Publication No. 2015/0352947 to Hubschman. 
As per claims 1, 8, 15, Sahota teaches:
A method for automated remote payments comprising: 
sending, by the computing device and to a refueling device, an identifier of the vehicle and the refueling information based on the vehicle being within a proximity to the refueling device, wherein the refueling device is configured to send, to a payment network, the identifier of the vehicle and a request to authorize payment for fuel based on the refueling information; ([0060], “In FIG. 3, a vehicle 302 may be operated by a user that wants to purchase a resource (e.g., gasoline) for the vehicle 302. The vehicle 302 may approach or be at a resource dispenser 304.”; [0084], [0090], [0092], “At 610, the resource provider computer may generate an authorization request message. The authorization request may include at least a payment device and the pre-authorization amount.”)
receiving from the payment network, an indication that payment for the fuel is authorized, wherein the indication that payment for the fuel is authorized facilitates refueling of the vehicle; ([0069], “Upon receiving the pre-authorization response message, the resource provider server computer 312 may cause the resource dispenser 304 to activate so that if can dispense the resource (e.g., fuel).”)
Sahota does not explicitly teach, but Yasko teaches:
receiving, by a computing device on board a vehicle, refueling information specifying an amount and type of fuel to refill the vehicle with, wherein the amount of fuel to refill is determined based on a level of fuel of the vehicle; ([0050] – [0052], “Fuel level monitor 310 may monitor the fuel level of vehicle 110 and may generate a re-fueling trigger when the fuel level of vehicle 110 drops below a particular fuel level.”; [0081], “Fueling preferences field 618 may store fueling preferences associated with the user. For example, fueling preferences field 618 may store preferred fuel brand information (e.g., a most preferred fuel brand, a second most preferred fuel brand, etc.), preferred fuel grade information (e.g., a most preferred fuel grade, a second most preferred fuel grade, etc.), and/or other types of fueling preferences information.”)
One of ordinary skill in the art would have recognized that applying the known technique of Yasko to the known invention of Sahota as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such fueling automation features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to receive, by a computing device on board a vehicle, refueling information specifying an amount and type of fuel to refill the vehicle with, wherein the amount of fuel to refill is determined based on a level of fuel of the vehicle, results in an improved invention because applying said technique ensures that the vehicle will be refilled with the correct quantity and type of fuel, thus improving the overall accuracy of the invention
Sahota as modified does not explicitly teach, but Murgai teaches:
based on the request to authorize payment, receiving from the payment network, a request for biometric information, wherein the biometric information is used to authorize a transaction; and based on authorizing the transaction using the biometric information, receiving from the payment network an indication that payment is authorized; ([0037] – [0039], [0042], [0046], “In step 306, POS device 301 may generate and send a transaction request to transaction server 303…. In one embodiment, upon determining that the transaction referenced by the transaction request is potentially fraudulent, fraud detection module 305 may generate and send a transaction verification request to mobile device 307…. In one aspect, mobile device 307 may execute software that generates and presents a voice print verification request…. If mobile device 307 determines that there is a voice print match (step 318A), mobile device 307 may generate and send a message to indicate to fraud detection module 305 that the transaction is not fraudulent and that the transaction processing should be completed.”)
One of ordinary skill in the art would have recognized that applying the known technique of Murgai to the known invention of Sahota as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction verification features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to receive a request for biometric information and authorize the payment for fuel based on the biometric information results in an improved invention because applying said technique ensures that the vehicle operator is authorized to submit payment for the transaction, thus improving the overall security of the invention.
Sahota as modified does not explicitly teach, but Hubschman teaches:
receiving an electronic signal to the vehicle for the vehicle to open or unlock a gas tank refueling cover; and unlocking, by the computing device, the gas tank refueling cover based on the electronic signal. ([0012], “According to some aspects, the executable software stored on a memory and executable on demand of the various embodiments is additionally operative with a processor of the server to receive an indication that a fuel provider has arrived at the vehicle's location and, in response to the received indication, send a signal that authorizes a locking system of the vehicle to unlock a smart fuel cap lock that can be used to prevent unwanted removal of the smart fuel cap from the vehicle's fuel tank.”)
One of ordinary skill in the art would have recognized that applying the known technique of Hubschman to the known invention of Sahota as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such vehicle automation features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of receiving from the payment network that payment for the fuel is authorized to include an electronic signal to the vehicle for the vehicle to open a gas tank refueling cover results in an improved invention because applying said technique enables automation of the fueling process in response to payment authorization by not requiring a person physically open the gas tank refueling cover, thus improving the overall usability of the invention.

As per claims 2, 9, 16, Sahota teaches:
receiving, from the refueling device based on sending the identifier of the vehicle and the refueling information, information indicating at least a refueling option or a refueling price; ([0076], “In some embodiments, the initiation of a session for a given user account may invoke the generation of an alert message that is sent to the user. The alert message may be sent to a device associated with the user such as a mobile device, in some embodiments, the alert message may be sent to the user after a transaction occurs and may include the transaction amount.”)
As per claims 5, 12, 19, Sahota teaches:
sending, to the payment network, a transaction account number, wherein the payment network is configured to generate a payment token that facilitates automated remote payments based on the transaction account number; ([0092])
As per claims 6, 13, 20, Murgai teaches:
wherein the biometric information comprises a voiceprint; ([0042])

Claims 4, 11, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over WIPO Patent Application No. 2017/223039 to Sahota in view of United States Patent Application Publication No. 20170148113 to Yasko, United States Patent Application Publication No. 2014/0188730 to Murgai, and United States Patent Application Publication No. 2015/0352947 to Hubschman, and further in view of WIPO Patent Application No. 2013/140196 to Jetchev.
As per claims 4, 11, 18, Sahota as modified does not explicitly teach, but Jetchev teaches:
receiving from the payment network, a private key and public key pair, wherein the private key and public key facilitates secure communications with the payment network; (Claim 1, “If said reload request is successfully approved by said payment provider, said payment provider generates (via said trusted third party) a unique identifier associated to said cash reload together with a signing key pair that is then transferred and saved on said security module of said personal secure device.”)
One of ordinary skill in the art would have recognized that applying the known technique of Jetchev to the known invention of Sahota as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such key generation features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to receive a key pair that is used to facilitate secure communications results in an improved invention because applying said technique ensures that communication between the user device and the payment work is secure, thus improving the overall security of the invention.

Claims 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over WIPO Patent Application No. 2017/223039 to Sahota in view of United States Patent Application Publication No. 20170148113 to Yasko, United States Patent Application Publication No. 2014/0188730 to Murgai, and United States Patent Application Publication No. 2015/0352947 to Hubschman, and further in view of United States Patent Application Publication No. 2016/0035001 to Driscoll.

As per claims 21-23, Sahota teaches:
determining, based on a refueling completion notification sent by the refueling device, that refueling of the vehicle is complete; ([0076])
Sahota as modified does not explicitly teach, but Driscoll teaches:
storing, based on determining that the refueling of the vehicle is complete, a record of an automated remote payment completed by the vehicle; ([0068], “Additionally, transaction processing application 162 may provide transaction histories, including receipts, to user device 110 and/or fuel provider device 140 for completion and documentation of the financial transaction. For example, a transaction history may be provided to user device 110 and/or fuel provider device 140 to allow for the fuel provider to view the transaction and provide the fuel and other items and/or services to user 102.”)
One of ordinary skill in the art would have recognized that applying the known technique of Driscoll to the known invention of Sahota as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such database features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to store a record of an automated remote payment completed by the vehicle results in an improved invention because applying said technique allows transaction history and receipts to be easily accessed for future use, thus improving the overall user convenience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 2015/0199685 to Betancourt discloses an invention for a transaction request that may be initiated and completed using a vehicle based communication system. A vehicle may include a wireless tag or transponder, and a wireless system at a service station or fuel station can detect the presence of the wireless tag in a predefined wireless service area. The wireless system can transmit location information based on the detected location of the wireless tag or vehicle to the wireless tag. A communication device may establish a communication connection or link with a wireless tag or transponder, and through the communication connection, the wireless tag can transmit the location information received from the wireless system to the communication device. The requester may use the communication device to provide or enter transaction information. The communication device can transmit the transaction information for transaction authorization, and in response to authorization of the transaction, a transaction authorization indication may be transmitted to a point of sale.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAY HUANG/Primary Examiner, Art Unit 3619